Title: From George Washington to Robert Howe, 10 September 1783
From: Washington, George
To: Howe, Robert


                  
                     Dear Sir,
                     Rocky Hill Sep. 10th 1783.
                  
                  As there is but one Regiment at Philadelphia to March to West Point, and the Troops when they get there take their Orders from the Commanding Officer of the Garrison (agreeably to the Original disposition of them) till Congress shall have determined upon a Peace Establishment; there can be no necessity for your Marching with your present command, in its reduced state to that place.  I mention the matter to you therefore at this time, that you may be at perfect liberty to move with it, or not, as you may find it most convenient & agreeable to your own Inclination.
                  A Committee of Congress have, for some days past, had the Peace Establishment under consideration, but I do not know whether they have come to any resolutions thereupon, or not.  I am—Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               